

CAPITAL SECURITIES PURCHASE AGREEMENT
 
June 26, 2006
 
THIS CAPITAL SECURITIES PURCHASE AGREEMENT (this "Purchase Agreement") is made
among PEBK Capital Trust II, a statutory trust created under the laws of the
State of Delaware (the "Trust"), Peoples Bancorp of North Carolina, Inc. (the
"Company" and, collectively with the Trust, the "Offerors") and Bear, Stearns
Securities Corp. (the "Purchaser").
 
RECITALS:
 
A. The Trust desires to issue $20,000,000 of its TP Securities (the "Capital
Securities"), with a liquidation amount of $1,000 per Capital Security,
representing undivided beneficial interests in the assets of the Trust (the
"Offering"), to be issued pursuant to an Amended and Restated Declaration of
Trust (the "Declaration"), by the Company, as Sponsor, LaSalle Bank National
Association, as Institutional Trustee, and Christiana Bank & Trust Company, as
Delaware Trustee, the Administrators named therein, and the holders, from time
to time, of the Capital Securities, which Capital Securities are to be
guaranteed by the Company with respect to distributions and payments upon
liquidation, redemption and otherwise to the extent provided in and pursuant to
the terms of a Guarantee Agreement between the Company and LaSalle Bank National
Association, as Guarantee Trustee (the "Guarantee"); and
 
B. The proceeds from the sale of the Capital Securities will be combined with
the proceeds from the sale of the Common Securities by the Trust to the Company
and will be used by the Trust to purchase an equivalent aggregate principal
amount of Junior Subordinated Debt Securities due September 15, 2036 of the
Company (the "Debentures"), to be issued by the Company pursuant to an Indenture
to be executed by the Company, as Issuer, and LaSalle Bank National Association,
as Debenture Trustee (the "Indenture"); and
 
C. In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE 1  
 
PURCHASE AND SALE OF CAPITAL SECURITIES
 
1.1  Upon the execution of this Purchase Agreement, the Purchaser hereby agrees
to purchase from the Trust 20,000 Capital Securities at a price equal to $1,000
per Capital Security (the "Purchase Price") and the Trust agrees to sell such
number of Capital Securities with a liquidation amount of $1,000 per Capital
Security to the Purchaser for the Purchase Price. The rights and preferences of
the Capital Securities will be set forth in the Declaration in form and
substance reasonably acceptable to the Purchaser. The Purchase Price is payable
by the Purchaser on the Closing Date in immediately available funds to the
account designated by LaSalle Bank National Association.
 
1.2  The certificate for the Capital Securities shall be delivered in definitive
form by the Trust on the Closing Date (as defined in the Declaration) to the
Purchaser or its designee, and
 

--------------------------------------------------------------------------------


 
shall be registered in the name of the Purchaser and shall represent the
aggregate liquidation amount of the Capital Securities being purchased by the
Purchaser.
 
1.3  The Purchaser acknowledges and the Offerors agree that they will not
register any transfer of the Capital Securities not made in accordance with
Regulation S, pursuant to registration under the Securities Act of 1933, as
amended (the "Securities Act"), or pursuant to an available exemption from
registration.
 
1.4  The Placement Agreement, dated June 26, 2006 (the "Placement Agreement"),
among the Offerors and the Placement Agent identified therein includes certain
representations and warranties, covenants and conditions to closing and certain
other matters governing the issuance and sale of the Capital Securities by the
Trust to the Purchaser. Each of the provisions of the Placement Agreement,
including the definitions therein, are hereby incorporated by reference into
this Purchase Agreement. In addition, to the extent provided for in the
Placement Agreement, the Purchaser shall be entitled to the benefits of the
Placement Agreement and shall be entitled to enforce such obligations of the
Offerors under the Placement Agreement as fully as if the Purchaser were a party
to such Placement Agreement, it being agreed between the parties that any and
all representations made by the Offerors to the Placement Agent in the Placement
Agreement shall be deemed to have also been made to the Purchaser.
 
1.5  If any condition specified herein or in the Placement Agreement shall not
have been fulfilled when and as required to be fulfilled by, on behalf of or in
respect of the Offerors or the Capital Securities, this Purchase Agreement may
be terminated by the Purchaser by notice to the Offerors at any time at or prior
to the Closing Date, and such termination shall be without liability of any
party to any other party except that Sections 3, 9, 10 and 15 of the Placement
Agreement shall survive any such termination and remain in full force and
effect.
 
ARTICLE 2  
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
2.1  The Purchaser understands and acknowledges that none of the Capital
Securities, the Debentures or the Guarantee have been registered under the
Securities Act, or any other applicable securities laws, and are being offered
for sale by the Trust in a transaction not requiring registration under the
Securities Act, and the Capital Securities may not be offered, sold, pledged or
otherwise transferred by the Purchaser except in compliance with the
registration requirements of the Securities Act, or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.
 
2.2  The Purchaser represents and warrants that it is purchasing the Capital
Securities for its own account, for investment and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Capital Securities pursuant to an
effective registration statement under the Securities Act or under Rules 144A
and 902 under the Securities Act or any other exemption from registration
available under the Securities Act, and the Purchaser agrees to the legends and
transfer restrictions applicable to the Capital Securities
 
-2-

--------------------------------------------------------------------------------


contained in the Declaration. The Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act. The
Purchaser represents and warrants that the office or offices of the Purchaser in
which its investment decision was made is located at the address set forth in
Section 3.1 hereof.
 
2.3  The Purchaser has full power and authority to execute and deliver this
Purchase Agreement, to make the representations and warranties specified herein,
and to consummate the transactions contemplated herein and it has full right and
power to subscribe for the Capital Securities and perform its obligations
pursuant to this Purchase Agreement.
 
2.4  The Purchaser believes it has received all the information it considers
necessary or appropriate for deciding whether to purchase the Capital
Securities. The Purchaser further represents that it has had an opportunity to
ask questions and receive answers from the Offerors regarding the terms and
conditions of the offering of the Capital Securities and the business,
properties, prospects and financial condition of the Offerors.
 
2.5  No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any governmental body, agency or court
having jurisdiction over the Purchaser, other than those that have been made or
obtained, is necessary or required for the performance by the Purchaser of its
obligations under this Purchase Agreement or to consummate the transactions
contemplated herein.
 
2.6  This Purchase Agreement has been duly authorized, executed and delivered by
the Purchaser.
 
2.7  The Purchaser is not in violation of or default under any term of its
Memorandum of Association or Articles of Association, of any provision of any
mortgage, indenture, contract, agreement, instrument or contract to which it is
a party or by which it is bound or of any judgment, decree, order, writ or, any
statute, rule or regulation applicable to the Purchaser which would prevent the
Purchaser from performing any material obligation set forth in this Purchase
Agreement. The execution, delivery and performance of and compliance with this
Purchase Agreement, and the consummation of the transactions contemplated
herein, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term, or the suspension, revocation, impairment,
forfeiture or non-renewal of any permit, license, authorization or approval
applicable to the Purchaser, its business or operations or any of its assets or
properties which would prevent the Purchaser from performing any material
obligations set forth in this Purchase Agreement.
 
2.8  The Purchaser understands and acknowledges that the Company will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.
 
2.9  The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.
 
-3-

--------------------------------------------------------------------------------


ARTICLE 3  
 
MISCELLANEOUS
 
3.1  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier, or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:



           
To the Offerors:
 
Peoples Bancorp of North Carolina, Inc.
       
518 West C Street
       
Newton, North Carolina 28658
       
Attention: A. Joseph Lampron
       
Telephone: (828) 464-5620
       
Fax: (828) 465-6780
             
To the Purchaser:
 
Bear, Stearns Securities Corp.
       
c/o Bear Stearns & Co. Inc.
       
383 Madison Avenue
       
New York, New York 10179
       
Attention: Asset Backed Securities
       
Telephone: (212) 272-2000
       
Fax: (212) 272-3182
           

 
Unless otherwise expressly provided herein, notices shall be deemed to have been
given when received.
 
3.2  This Purchase Agreement shall not be changed, modified or amended except by
a writing signed by the parties to be charged.
 
3.3  Upon the execution and delivery of this Purchase Agreement by the parties
hereto, this Purchase Agreement shall become a binding obligation of each such
party with respect to the matters covered herein, including those incorporated
by reference from the Placement Agreement.
 
3.4  NOTWITHSTANDING THE PLACE WHERE THIS PURCHASE AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE TRUST, PURCHASER AND THE COMPANY, ON
BEHALF OF ITSELF AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE
TRUST), HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING RELATED TO THIS PURCHASE AGREEMENT OR ANY OF THE
MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK OF PERSONAL
 
-4-

--------------------------------------------------------------------------------


 
JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE
TRUST, PURCHASER AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, THE TRUST), IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
3.5  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Purchase
Agreement.
 
3.6  This Purchase Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
3.7  This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained. No course of
conduct or dealing shall be construed to modify, amend or otherwise affect any
of the provisions hereof.
 
Signatures appear on the following pages
 
 
 
 
 
-5-

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Purchase Agreement is agreed to and accepted as of the
day and year first written above.
 



 
Peoples Bancorp of North Carolina, Inc.
             
By:
/s/ A. Joseph Lampron
 
Name:
A. Joseph Lampron
 
Title:
Executive Vice President, Chief Financial
   
Officer and Corporate Treasurer
       
PEBK Capital Trust II
 
By Peoples Bancorp of North Carolina, Inc., as
 
Sponsor
       
By:
/s/ A. Joseph Lampron
 
Name:
A. Joseph Lampron
 
Title:
Administrator

 
 
 
 
 
 
 
-6-

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Purchase Agreement is agreed to and accepted as of the
day and year first written above.
 
 



 
Bear, Stearns Securities Corp.
             
By:
/s/ Jeff Mayer
 
Print Name:
Jeff Mayer
 
Title:
Managing Director

 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------


 